Citation Nr: 0120397	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  96-37 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a heart disorder 
diagnosed as arteriosclerotic heart disease (ASHD).  



REPRESENTATION

Appellant represented by:  The American Legion



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had recognized service from December 1941 to 
August 1942 and from May 1945 to May 1946.  He died in 
January 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran appealed the Board's February 1998 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In January 2000, the Court issued a decision on the 
appeal. 

2.  Thereafter, the Court received notice that the veteran 
died in January 2000.  

3.   In a March 2001 Order, the Court withdrew its January 
2000 opinion, vacated the February 1998 Board decision, and 
dismissed the veteran's appeal for lack of jurisdiction.


CONCLUSION OF LAW

The veteran's appeal on the issue of service connection for 
ASHD has become moot by virtue of the veteran's death.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1302 (2000); Landicho v. Brown, 7 Vet. App. 42 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1998 decision, the Board denied service 
connection for ASHD.  The veteran appealed that decision to 
the Court.  In January 2000, the Court issued a decision on 
the appeal.  However, after the issuance of that decision, 
the Court received notice that the veteran died in January 
2000.  In a March 2001 Order, the Court withdrew its December 
2000 opinion, vacated the February 1998 Board decision, and 
dismissed the veteran's appeal for lack of jurisdiction.     

An appellant's claim does not survive his death.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  When an appellant dies 
during the pendency of an appeal to the Court, the 
appropriate remedy is to vacate the underlying Board 
decision, which causes the underlying RO decision to be 
vacated as well, and to dismiss the appeal.  Landicho, 7 Vet. 
App. at 54.   Such action ensures that the Board decision and 
the underlying RO decision will have no preclusive effect in 
the adjudication of any accrued-benefits claims derived from 
the veteran's entitlements. Id.  

The Court's March 2001 Order vacated the February 1998 Board 
decision.  Because the appeal to the Board has become moot by 
virtue of the veteran's death, it must be dismissed for lack 
of jurisdiction.  38 C.F.R. § 20.1302 (2000).  Accordingly, 
the Board hereby vacates the February 1998 Board decision and 
dismisses the appeal before the Board.  



ORDER

The February 1998 Board decision is vacated.  

The veteran's appeal on the issue of service connection for 
ASHD is dismissed.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

